The findings by the trial court that the bond and mortgage were for sufficient consideration, and not induced by false or fraudulent representations, are well supported by the proofs. The consideration was the conveyance of several lots which appellant has since used, leased and conveyed away, so that she cannot now restore the parties to their original position. The objection now urged, that Stephen Pramuk, the appellant’s husband, was the real party in interest, not having been taken by demurrer or by answer,' is not available. (Merritt v. Walsh, 32 N. Y. 685; Code. Civ. Proc. § 499.) Judgment of foreclosure affirmed, with costs. Thomas, Stapleton, Mills, Rich and Putnam, JJ., concurred.